  Case 6:19-cv-00479-JCB Document 3 Filed 10/21/19 Page 1 of 1 PageID #: 56




                         UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

SEALED,                                         §
    Plaintiffs,                                 §                Civil Action No.
                                                §                19-CV-479
                                                §
                                                §
                                                §                FILED IN CAMERA
                                                §                AND UNDER SEAL
         v.                                     §
                                                §
                                                §
                                                §                Pursuant to
                                                §                31 USC §3730(b)(2)
                                                §
SEALED,                                         §
    Defendants.                                 §                Jury Trial Demanded
                                                §

                             DO NOT PLACE IN PRESS BOX
                              DO NOT ENTER ON PACER

                                            ORDER
     Upon consideration of Plaintiff Relator’s request that this matter be filed in camera and
under seal pursuant to 31 U.S.C.§ 3730(b)(2), it is hereby ORDERED that Plaintiff relator’s
request is GRANTED, and that the matter shall be placed under seal pursuant to the provisions
of § 3730(b)(2), and shall remain under seal until further order of the Court.




Dated: ____________________                __________________________
                                           United States District Judge
